Slip Op. 09-76
               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
ARCHER DANIELS MIDLAND               :
COMPANY,                             :
                                     :
            Plaintiff,               :      Before:    WALLACH, Judge
                                     :      Court No.: 05-00592
      v.                             :
                                     :
UNITED STATES,                       :
                                     :
            Defendant.               :
____________________________________:

                                 ORDER AND JUDGMENT

        In accordance with the opinion of the United States Court of Appeals for the Federal
Circuit in Archer Daniels Midland Co. v. United States, 561 F.3d 1308 (Fed. Cir. 2009), it is
hereby

        ORDERED, ADJUDGED and DECREED that the imported item at issue in this case is
properly classified under Heading 3825, Subheading 3825.90 of the Harmonized Tariff Schedule
of the United States (2002); and it is further

        ORDERED, ADJUDGED and DECREED that a final summary judgment be, and hereby
is, entered in favor of Plaintiff and against Defendant.




                                                    _/s/ Evan J. Wallach______
                                                    Evan J. Wallach, Judge




Dated: July 22, 2009
       New York, New York